Mr. Justice Carter, dissenting: I do not agree with the conclusion or some of the reasoning'of the opinion in this case. Whether the opinion is right depends somewhat upon whether the word “jurisdiction” is properly defined therein. If jurisdiction should be defined as it has been in the opinion, then every act of the court that goes beyond the authority of the court to enter it is void. The reasoning in the opinion of Ex parte Reed, 100 U. S. 13, gives some support to this conclusion, as stated in the opinion, though I do not think the reasoning in Chicago Title and Trust Co. v. Brown, 183 Ill. 42, supports the definition given in the opinion as to the meaning of jurisdiction. In People v. Talmadge, 194 Ill. 67, this court gave the following definition (p. 68) : “Jurisdiction is authority to hear and decide a cause, and it does not depend upon the correctness of the decision ’ made.” That definition of jurisdiction was quoted with approval by this court in People v. Superior Court, 234 Ill. 186. This last case was considering the question of jurisdiction with reference to a habeas corpus proceeding. I think the final conclusion reached in the opinion is incorrect. This court has held that a writ of habeas corpus will not be awarded on the petition of one serving sentence for robbery where the trial court has jurisdiction of the person and subject matter even though the judgment be erroneous. (People v. Allen, 160 Ill. 400.) This doctrine as laid down in the last case has been approved frequently by this court. People v. Murphy, 202 Ill. 493; People v. Zimmer, 252 id. 9; People v. Graves, 276 id. 350; People v. Whitman, 277 id. 408. The question raised in this case as to the judgment being void was raised and passed upon in People v. Graves, supra, and People v. Whitman, supra, and it was decided in both of those cases that the writ of habeas corpus would not be awarded in favor of one “who has been convicted and is serving a sentence, where the trial court had jurisdiction of the person or subject matter, even though the judgment may be erroneous. If an error has been committed by the court in the trial of the cause or in the sentence of the petitioner that is a question which may be reviewed by a writ of error, but the party has no right to a writ of habeas corpus.” I do not see how the conclusions'in these two cases can be reconciled with the conclusion in the opinion in this case. They seem to be absolutely in conflict. In Harlan v. McGourin, 218 U. S. 442, the court said: “Upon habeas corpus the court examines only the power and authority of the court to act,—not the correctness of its conclusions.” See, also, reasoning to the same effect in In re Matter of Gregory, 219 U. S. 210, and Ex parte Parks, 93 id. 18. In my judgment a writ ought not to issue in this case. Under the decisions in this State, as well as by the weight of authority in other jurisdictions, the petitioner should be required to raise this question by writ of error.